Citation Nr: 0921574	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1948 to 
September 1952, and from April 1956 to August 1972.  He died 
on April [redacted], 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran died on April [redacted], 2006; the death certificate 
lists the cause of death as lung cancer with distant 
metastasis. 

3.  At the time of the Veteran's death, service connection 
had not been established for any disability, and no claim for 
entitlement to service connection was pending.
 
4.  Lung cancer with distant metastasis is not shown by 
competent medical evidence to be linked to service; and is 
not shown to have been caused or aggravated by the Veteran's 
exposure to Agent Orange, or any other herbicide.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant in June 2006, VA 
informed the appellant of what evidence was required to 
substantiate her claim, and of her and VA's respective duties 
for obtaining evidence.  The correspondence to the appellant 
was deficient in that it did not include the criteria for 
assignment of an effective date, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  
This was provided in VA correspondence to the appellant in 
November 2006.  Moreover, neither the June 2006 nor the 
November 2006 VA correspondence informed the appellant of the 
conditions for which, if any,  the Veteran was service-
connected at the time of his death or an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected, as required 
by the Court in Hupp.  There is no evidence of record that 
the Veteran was service-connected for any disability at the 
time of his death, nor that he had a claim for service 
connection pending at the time of his death.

The November 2006 Statement of the Case (SOC) provided the 
appellant with the criteria for entitlement to service 
connection and the criteria for a cause of death 
determination.  A reasonable person could be expected to 
understand from the VA correspondence and SOC what was needed 
to substantiate a claim.  Based on the above, the Board finds 
that the VCAA notice deficiency was not prejudicial to the 
appellant.  See Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Regarding the timing of the notice, the Court has held that 
compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice be accomplished prior to an initial unfavorable agency 
of original jurisdiction determination.  See Pelegrini, 
supra. Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
criteria for assignment of an effective date and disability 
rating was provided to the appellant after the initial 
adjudication, the appellant was provided with 60 days to 
submit additional information.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), and post service private treatment records.  
Additionally, the claims file contains the appellant's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases, including malignant 
tumors, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's April 2006 death from lung cancer with 
distant metastasis was related to Agent Orange exposure while 
the Veteran was in Thailand.  The Veteran had confirmed 
service in Thailand from September 1967 to August 1968.  
There is no evidence of record, nor does the appellant 
contend, that the Veteran served in the Republic of Vietnam.  
Moreover, the appellant does not contend, and the record does 
not establish, that the Veteran was exposed to Agent Orange 
due to its actual use in any other location.  In this regard, 
the Board finds that further development pursuant to M21-1 
MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 
10(n) would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  As such, the presumption of in-service 
exposure to herbicides is inapplicable. Therefore, 
presumptive service connection for the Veteran's lung cancer 
is not warranted. 38 C.F.R. §§ 3.307, 3.309.

In the absence of a presumption of service connection, as 
noted in Combee, direct service connection may still be 
established with proof of direct causation.  In this regard, 
the Veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.  In this 
case, VA medical records indicate that the Veteran was 
diagnosed with non-small cell carcinoma of the right upper 
lobe of the lung in July 2003.  A CT scan performed one day 
earlier in July 2003 revealed evidence of metastatic disease 
in both posterior parietal occipital regions of the brain.  
Based on this, the Board finds that current disability has 
been clinically demonstrated, and thus the first element of 
service connection has been met.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
In this case, the Veteran's DD Form 214 reflects that the 
Veteran' s military occupational specifically (MOS) was a 
fire protection supervisor.  It further reflects that he 
served in Indochina, but not in Vietnam or Korea.  The 
appellant contends that the Veteran was exposed to Agent 
Orange while working on the flight line in Thailand and 
washing down aircraft that had sprayed Agent Orange in 
Vietnam and Thailand.  (See notice of disagreement dated in 
October 2005 and VA Form 9 dated in December 2006).  There is 
no competent evidence of record which supports the 
appellant's contention of exposure to Agent Orange in this 
regard.  The evidence of record includes a VA request to the 
National Personnel Records Center (NPRC) requesting 
verification of any exposure to herbicides.  The NPRC 
response, dated in September 2006, reflects there are no 
records that the Veteran was exposed to herbicides.

Additionally, the Veteran's service medical records are 
negative for any complaints of, or treatment for cancer.  The 
Veteran's December 1948 report of medical examination for 
enlistment reflects no significant abnormalities of the 
Veteran's lungs or neurologic system.  The Veteran's 
September 1952 report of medical examination for separation 
purposes reflects normal lungs and chest, to include negative 
x-ray results, and normal neurologic results, upon clinical 
evaluation.  Reports of medical examination dated in April 
1956, February 1958, August 1958, May 1967, October 1968, and 
July 1970 also reflect normal lungs and chest, including 
negative x-ray results, and normal neurologic results upon 
clinical evaluation.  In addition, the Veteran's October 1971 
report of medical examination for separation purposes also 
indicates normal lungs and chest, to include negative x-ray 
results, and normal neurologic findings upon clinical 
evaluation.  Based on the foregoing, the second requirement 
for service connection has not been met.

In addition, the Board finds that the third criterion for 
service connection has not been met.  The third criterion for 
service connection is medical evidence of a nexus between the 
current disability and in-service disease or injury.  As 
there is no in-service disease or injury, there cannot be any 
nexus; nevertheless, the Board will discuss this criterion.  
The evidence of record reflects that the Veteran was first 
diagnosed with cancer in July 2003.  The death certificate 
lists the approximate interval from onset to death as greater 
than one year, but is not more specific.  Further, it was 
noted as medical history in July 2003 that the Veteran had 
been free of pulmonary symptoms until approximately two 
months earlier when he began developing a progressive and 
insistent cough.  The Veteran separated from service in 1972, 
more than 30 years prior to his diagnosis of cancer.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

Moreover, there is no competent clinical evidence of record 
relating the Veteran's cancer to his military service.  The 
only evidence supporting such a claim is the appellant's own 
contentions.  While the appellant may sincerely believe that 
the Veteran's cancer was related to his active service, she 
has not been show to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

There is no competent evidence of record finding that the 
Veteran's cancer, and subsequent death, is causally related 
to his service and, thus, the third requirement of service 
connection is unmet. 

In conclusion, the competent evidence does not attribute the 
cause of the Veteran's death to service, to include as due to 
exposure to herbicides.  As noted above, a grant of 
presumptive service connection due to herbicide exposure is 
precluded in this case. 

For the above noted reasons, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, to include as secondary to herbicide 
exposure, denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


